Citation Nr: 0739857	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  03-00 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
October 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied an application to 
reopen a claim for service connection for a left ankle 
disability.  In September 2005, the Board found that new and 
material had been submitted to reopen the claim and remanded 
the claim to the RO for further development.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's left ankle disability was incurred in or aggravated 
by his active service or that any arthritis of the left ankle 
manifested to a compensable degree within one year following 
his separation from service.


CONCLUSION OF LAW

Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in September 2005 and March 
2006; a rating decision in February 2002; a statement of the 
case in November 2002; and supplemental statements of the 
case in January 2003, February 2003, and October 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the August 2007 supplemental statement of the 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, like arthritis, may be presumed to 
have incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The veteran contends that he injured his left ankle in 
service in 1983 while playing in a basketball tournament.  In 
April 2004, the veteran testified that he sought treatment at 
a VA Medical Center two to three months after the injury.
.
The service medical records are void of findings, complaints, 
symptoms, or a diagnosis attributable to a left ankle 
disability.  The September 1983 separation examination report 
shows a normal clinical evaluation of the lower extremities.

VA medical records dated in September 1985 provide a history 
of recurrent pain and swelling of the left ankle since an 
injury during active duty in 1983.  Upon examination, range 
of motion was normal, but there was pain, tenderness, and 
minimal soft tissue swelling over the left lateral 
malleoulus.  The veteran's condition was diagnosed as a 
chronic left ankle ligament injury.

The veterans was afforded a VA examination of the left ankle 
in October 1985, at which time he provided a history of left 
ankle pain of two years in duration.  He stated that he 
fractured his ankle in service, though he underwent no 
surgery and was not provided with a cast.  He complained hat 
his ankle ached upon exertion, was swollen, and that running 
was impossible.  Examination of the left ankle revealed 
soreness with mild swelling around the lateral malleolus.  
His condition was diagnosed as chronic left ankle sprain and 
status-post fracture of left ankle.  However, an x-ray of the 
left ankle showed no evidence of fracture, dislocation, or 
arthritis process.

VA medical records dated in March 2000 note the veteran's 
complaints of chronic left ankle pain.  A June 2001 treatment 
record indicates that prior films revealed degenerative joint 
disease (DJD) and some evidence of old ankle fracture.  In 
July 2001, he complained of left ankle stiffness and pain.  
The impression from a left ankle x-ray was a chip of the tip 
of the medial malleolus that resulted from old trauma.  In 
October 2001, he was treated for left ankle pain.  An 
examination revealed a restricted range of motion.  VA 
medical records dated in April 2002 provide a history of a 
left ankle fracture from service.  There was persistent left 
ankle pain along the medial malleolus.  Further examination 
revealed a palpable bone spur adjacent to the medial 
malleolus with minimal lateral tenderness.  An x-ray revealed 
a bone spur along the medial malleolus and mild DJD.  The 
impression was degenerative joint disease with bone spur 
medially and post-tibial tendonitis.  In September 2002, he 
had an antalgic gait due to left ankle pain and was issued a 
cane.

In a VA medical opinion received in January 2003, the 
physician stated that he was provided a statement from the 
veteran's friend with whom he served that stated that the 
veteran's ankle was injured while playing basketball in 
service.  The physician opined that the injury was consistent 
with x-rays performed at the VA in April 2000 and June 2001 
which demonstrated a large well corticated bony density 
inferion to the tip of the medial malleolus, consistent with 
an old medial malleolus fracture fragment.

VA medical records dated in November 2005 show that the 
veteran complained of a left leg injury during service which 
resulted in a fracture and required him to wear a left ankle 
brace which he explained was a prosthetic foot.  He stated 
that he did not take any medications for the ankle pain.  He 
indicated that he bought an immobilizer type of padding from 
a flea market and required a brace.  Upon examination, there 
was tenderness over the medial malleolus area upon deep 
palpitation.  Inversion and aversion stress tests did not 
cause any pain or discomfort.  No instability was noted and 
range of motion was normal.  The impression was status-post 
left ankle injury with residuals.  An x-ray revealed a prior 
injury to the medial malleolus.  While the physician felt 
that he did not need a brace, an ankle sleeve was ordered.

The veteran underwent a VA examination in February 2007, and 
provided a history of a left ankle injury in service while 
playing basketball.  However, this was the first occasion 
that he indicated that he also injured the left injury from 
tripping over a curb in service.  On examination, range of 
motion was not limited by pain, fatigue, weakness, or lack of 
endurance.  An x-ray was normal and the assessment was 
chronic ankle strain.  In a May 2007 addendum to the February 
2007 VA examination, the examiner stated that the veteran's 
history was consistent with a fracture of the ankle that 
occurred in service.  The examiner opined that it is as 
likely as not that the veteran's chronic ankle sprain is 
causatively related to the incident in service.  The 
rationale provided was that the x-ray demonstrated a true 
fracture of the ankle and that is was well accepted that the 
consequences of this can lead to chronic ankle strain due to 
slight alterations in biomechanical forces.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

While the Board has considered the May 2007 VA opinion that 
related the veteran's left ankle disability to service and 
the January 2003 opinion that the description of the in-
service left ankle injury was consistent with left ankle x-
rays in April 2000 and June 2001, the service medical records 
do not reflect treatment for any left ankle injury.  The May 
2007 VA opinion seems to be based solely upon the subjective 
history provided by the veteran, while the January 2003 VA 
opinion seems to be based on the subjective history provided 
by the veteran's friend.

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  The Board finds 
that these opinions are not probative as there is no evidence 
that the veteran's left ankle disability was incurred in or 
aggravated by his service.

The veteran's service medical records are void of any 
findings, complaints, symptoms, or diagnoses attributable to 
a left ankle disability.  In addition, while an April 2002 VA 
medical record shows a diagnosis of degenerative joint 
disease of the left ankle which suggests arthritis, the 
competent medical evidence does not show that any arthritis 
manifested to a compensable degree within one year following 
his separation from service.  In the absence of any competent 
medical evidence linking any current left ankle disability to 
service, service connection must be denied.

The Board recognizes the contentions of the veteran's mother 
and friends as to the diagnosis and relationship between his 
service and the claimed disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As laypersons, however, they 
are not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, their assertions do not 
constitute competent medical evidence that his left ankle 
disability began during, or is a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current left ankle disability 
was incurred in or aggravated by service or that any left 
ankle arthritis manifested to a compensable degree within one 
year following the veteran's separation from service.  The 
service medical records do not corroborate the veteran's 
contention that he injured his ankle in service.  Thus, 
medical opinions relating a current disability to an 
inservice injury which is not corroborated by the service 
medical records are not persuasive in this case.  Therefore, 
service connection for a left ankle disability must be 
denied.


ORDER

Service connection for a left ankle disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


